t c memo united_states tax_court gerald h klawonn petitioner v commissioner of internal revenue respondent docket no 7836-o1l filed date gerald h klawonn pro_se james r rich for respondent memorandum opinion colvin judge this lien and levy case arising under sec_6330 is before the court on respondent’s motion for summary_judgment the issue is whether it is appropriate to decide by summary_judgment that respondent’s determination to - - proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion for reasons stated below we grant respondent’s motion except as otherwise noted section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background petitioner resided in brevard north carolina when he filed his petition a the lien and levy proceeding on date respondent issued to petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing relating to the filing of a lien in ohio on date respondent issued to petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing relating to the filing of a lien in north carolina petitioner timely requested a hearing under sec_6320 on date respondent sent petitioner individual_master_file transcripts for tax years and which identified petitioner the type of tax the tax period the dates of assessment and the amounts of assessment b the sec_6320 hearing and respondent’s notice_of_determination on date respondent’s appeals_office conducted a hearing under sec_6320 in petitioner’s case relating to assessments of his income_tax liabilities for tax years and petitioner attended the hearing at the hearing petitioner questioned whether an assessment officer had signed the assessment documents for the years in issue the appeals officer gave petitioner a copy of a form_4340 certificate of assessments and payments for each of the years in issue petitioner did not challenge the appropriateness of the intended method of collection on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter in which respondent stated that collection from petitioner of his tax_liability for tax years and would proceed on date petitioner filed a petition for lien or levy action under sec_6320 or sec_6330 discussion a summary_judgment we may grant summary_judgment if there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 no genuine issues of material fact preclude us from deciding this matter rule b we conclude that respondent is entitled to summary_judgment b analysis petitioner does not challenge the existence or amount of his underlying tax_liabilities for the years in issue where the taxpayer’s underlying tax_liability is not at issue we review the commissioner's administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 assessment records petitioner contends that the appeals officer who conducted the hearing failed to properly verify that the irs met the requirements of any applicable law or administrative procedure as required by sec_6330 sec_301_6320-1t e temporary proced admin regs fed reg date and sec_301_6330-1t e temporary proced admin regs fed reg date specifically petitioner argues that the appeals officer improperly relied ona form_4340 to verify that the taxes in question were assessed - - petitioner further contends that respondent did not make a lawful assessment on a form_23 c summary record of assessment that was signed and dated by an assessment officer with duly delegated authority we disagree the appeals officer properly used a form_4340 to verify the assessments of the taxes in issue a form_4340 is presumptive evidence that a tax has been validly assessed under sec_6203 117_tc_117 115_tc_35 see also 10_f3d_1440 9th cir 8_f3d_1169 7th cir 961_f2d_1 lst cir 871_f2d_1015 11th cir petitioner has not alleged any irregularity in the assessment procedure that would raise a guestion as to the validity of the assessment even though petitioner asked the appeals officer for a form_23 c it was not an abuse_of_discretion for the appeals officer to use forms for purposes of complying with sec_6330 see lunsford v commissioner t c no nicklaus v commissioner supra pincite n davis v commissioner supra pincite explanation of appeals and collection process petitioner alleges that respondent did not provide him with an explanation of the appeals and collection process as required by sec_3504 of the internal_revenue_service irs -- - restructuring and reform act of rra publaw_105_206 112_stat_771 which requires the irs to include in-- any first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals an explanation of the entire process from examination through collection with respect to such proposed deficiency including the assistance available to the taxpayer from the national_taxpayer_advocate at various points in the process petitioner received notices of federal_tax_lien and timely requested and received a sec_6320 hearing after he received respondent’s notice_of_determination he timely filed a petition for judicial review of respondent’s determination the essence of rra sec_3504 is to provide the taxpayer with notice of his or her rights throughout the appeals and collection process since petitioner knew of and pursued his right to administrative and judicial review under sec_6320 the failure of the irs to provide this information did not prejudice or harm petitioner in any way petitioner’s request for documents petitioner contends that the appeals officer did not provide him with documents before the hearing that he had requested and argues that this prevented him from presenting his case or effectively examining documents petitioner requested a copy of the form_23 c respondent sent him a copy of the record of assessment months before the - hearing and gave him a copy of the form_4340 at the hearing as stated above it was not an abuse_of_discretion for the appeals officer to rely on the form_4340 thus the appeals officer did not abuse his discretion in providing petitioner a copy of the form_4340 but not the form_23 c see lunsford v commissioner supra nicklaus v commissioner supra petitioner has not stated which other documents he requested or indicated how he was prejudiced as a result of not receiving them conclusion as stated above no genuine issues of material fact are in dispute the above discussion rejects all the grounds upon which petitioner relied in his petition and in his argument in response to respondent's motion for summary_judgment for the reasons ' petitioner filed motions for continuance and to compel production of documents on date petitioner’s request for documents includes the substitute for return filed for petitioner by respondent a copy of the revenue_agent report the name address and telephone number of the person who prepared the substitute return the statute and or portion of the internal_revenue_manual authorizing preparation of the substitute return and the delegation of authority to the person who prepared it and a copy of form_23 c the documents petitioner requested are not related to any genuine issues in dispute and suggest that any further discovery would be for purposes of delay accordingly we denied petitioner’s motions for continuance and to compel production of documents at the appeals hearing petitioner also sought to raise the argument that his wife should be granted relief from liability as an innocent spouse under sec_6015 the appeals officer did not consider that issue because mrs klawonn had not requested a hearing petitioner made no claim in his petition regarding that issue and so we have not considered it further here --- - stated above we conclude that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner was not an abuse_of_discretion accordingly we will grant respondent's motion for summary_judgment an appropriate order and decision will be entered
